Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Oddsen, Jr. et al. (Oddsen) 7,540,457. Oddsen discloses a supporting device, comprising: a first support (110), the first support having a threaded structure (266)  and a first engaging structure (268), the threaded structure extending along a first  by sleeving (256) the shaft socket (230) on the protruding shaft (164); the supporting device according to claim 1, further comprising a third support (300) pivotally connected to the first support relative to a second rotation axis; the supporting device according to claim 7, wherein the first rotation axis is parallel to the second rotation axis; the supporting device according to claim 1, wherein the second support  (104/106/108) comprises a pivotal connection portion, a linkage portion .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oddsen, Jr et al. (Oddsen) 7,540,427 in view of  Lee 2014/003006. Oddsen discloses all of the limitations of the claimed invention except for the protruding block extending .
  	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Oddsen) 7,540,427 in view of Hayashi 20100243781. Oddsen discloses all of the limitation is the claimed invention except for the threaded fastener comprising a threaded fastener including a manipulation portion and a washer. Hayashi teaches that it is known to have wherein the through hole is a counterbored hole (see figure 2, element 31), the threaded fastener (82a) comprises a manipulation portion (knob 82a) and a threaded rod portion (end of 82a), the threaded rod portion passes through the counterbored hole, and the manipulation portion abuts against the counterbored hole and is exposed out of the counterbored hole; further comprising a washer (22b and smaller washer adjacent 22b) abutting against and between the washer and the threaded fastener (82a), the threaded fastener presses against the fixed washer (which would include the washer portion) through the washer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oddsen to have the threaded fastener including a manipulation portion .

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional coupling/pivotal arms and assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631